UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        1/7/2020
 FASHION GROUP, LLC, et al.
              Plaintiffs,                              18-CV-2959 (BCM)
        -against-                                      ORDER
 JOHNNY'S SIGNATURE, INC., et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having consented to my jurisdiction for all purposes (Dkt. No. 120), and having

advised the Court that they have reached a settlement in principle, it is hereby ORDERED that this

action is DISMISSED without costs and without prejudice to the parties' right, within thirty days

of the date of this Order, (a) to submit their own Stipulation of Settlement and Dismissal for the

Court to so order, or (b) to reopen if the settlement has not been completed. To be clear, any

application to reopen must be filed within thirty days of this Order. Late-filed applications to

reopen may be denied solely on that basis.

       This Order shall be deemed a final discontinuance of the action with prejudice in the event

that no party requests restoration of the case to the active calendar within such 30-day period.

        Any pending motions are moot. All filing deadlines and conference dates are adjourned

sine die. The Clerk of Court is directed to close the case.

Dated: New York, New York
       January 7, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
